Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and examined on the merits.
Parent U.S. Application No. 16,145,251 issued as U.S. Patent No. 10,815,282.  

Allowable Subject Matter
The below constitute the reasons for allowance in the parent ‘282 patent and equally applies here (pending overcoming the rejections of record here via a terminal disclaimer over the parent, and amendments/persuasive arguments over claims 9-10, 15-16 and 18 (e.g. cancellation without prejudice of the phrase “having at least 80% identity to any one of” the former and cancellation without prejudice of claim 18):
The following is an examiner’s statement of reasons for allowance:
With the amendments as filed after final and the approval of the examiner’s amendments above, and arguments tied thereto found persuasive, the instantly claimed invention is not found reasonably taught or suggested by the prior art of record. The prior art of record of Zhang ("DSSylation, a novel protein modification targets proteins induced by oxidative stress, and facilitates their degradation in cells", Protein & Cell, Springer Asia, Beijing, CN, vol. 5, no. 2, 11 February 2014 (2014-02-11), pages 124-140, XP035734439JSSN: 1674-800X, DOI: 10.1007/SI3238-013-0018-8) and Gong ("DSSylation, a Novel Guide for Protein Degradation",PROTEIN CELL, vol. 5, no. 2, 29 January 2014 (2014-01-29), XP035734440) was directed to a similar though distinct 70mer protein labeled “deleted split hand/split foot 1” (DSS1, instant SEQ ID NO: 4), while the instantly claimed invention is drawn to the 89mer .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,815,282.  Although the claims at issue are not identical, they are not patentably distinct from each other because the same method step (“contacting extracellularly” sDSS1 with a pathogenic polypeptide) employed in the ‘282 patent will result in the “conjugate” instantly claimed, even if not expressly stated in the ‘282 claims.  The remaining claims stand or fall with the base claim equally as obvious variants even if not worded verbatim.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description (2)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


s 9-10 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
1.	In this case, the “at least 80% sequence identity” is not found in applicants possession nor guidance as to what positions may be substituted with what amino acid and retain function.  As Gong ("DSSylation, a Novel Guide for Protein Degradation",PROTEIN CELL, vol. 5, no. 2, 29 January 2014 (2014-01-29), XP035734440) states regarding a related peptide (DSS1, similar to sDSS1 instantly claimed), even small changes can alter or remove function:

    PNG
    media_image1.png
    328
    421
    media_image1.png
    Greyscale

Thus, without guidance as to where these changes can be made and with what, possession is a lacking as to 80-99% sequence identity modified peptides.  The specification does not provide adequate written description of the claimed genus.
	2.	Pathogenic Peptides for Conjugation:  Only those equally allowed in the parent U.S. Patent No. 10,815,282, find possession as to the instantly claimed invention, namely AOPP, amyloid-beta, amylin, and glycosylated protein, absent evidence to the contrary that sDSS1 can bind “any pathogenic polypeptide” which possession has not thus far been shown for.
With the exception of the fully sequenced peptides and pathogenic peptides disclosed that may be conjugated, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants of 80%-99% sequence identity nor the other pathogenic peptides that may be conjugated by sDSS1, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is drawn to an end results, not a step or element and does not further limit the claim to which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654